Notice of Pre-AIA  or AIA  Status,
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Response to Election/Restriction filed 09/16/2022.
	The preliminary amendment filed 08/31/2021, amended claims 3-4, 14, and 34-35.
	Claims 1-55 are pending.
Priority
	The instant application claims priority to provisional application 63/066,386 filed 08/17/2020, and provisional application 63/229,021, filed 03/03/2021.  
Information Disclosure Statement
The information disclosure statement (IDS) dated 01/31/2022 and the two information disclosure statements filed 06/01/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
-NPL, Cite No. 12, on one of the 06/01/2022 IDS’s was not considered because the document was blurry and unreadable.  
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The instant abstract is not a concise statement of the technical disclosure of the patent and does not include the ingredients of the composition.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Election/Restrictions
Applicant’s election without traverse of Group II, the composition and Parkinson’s Disease as the disease/symptom, a transdermal patch as the formulation, and levodopa as the additional active ingredient, in the reply filed on 09/16/2022, is acknowledged.
The election of Parkinson’s Disease as the disease/symptom is moot since Group II was elected and Group II does not encompass claims directed toward a disease/symptom. 
Claims 1-31, 40, 46, and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and subject matter, there being no allowable generic or linking claim.
Claims 32-39, 41-45, 47-50 and 52-55 are examined on the merits herein.  
Claim Objections
Claims 39, 41, 49-50 and 54-55 are objected to because of the following informalities:  
-Claim 39 recites improper Markush language; the “or” in line 3 between “formulation” and “transdermal” should be deleted.    See MPEP 2117 for guidance on proper Markush language.
-Claim 41 recites “bulking agent ,” which is an improper placement of the comma.
-In claims 49-50, the phrase “once in a 8 to about 13 days,” is grammatically incorrect.
-The “:” following “consisting of” in claims 54-55 is unnecessary and should be deleted for clarity.
-In claim 55, line 2, the term “an” should be deleted for grammatical clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-39, 41-45, 47-50 and 52-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-The phrases “synthetic forms thereof, biosynthetic forms thereof, free base forms thereof, salts thereof, isomers thereof, amorphous forms thereof, derivatives thereof, and combinations thereof,” in claim 32 are unclear.  It is not understood how a biosynthetic form is distinguished from a synthetic form since a biosynthetic form is a synthetic form.  It is not understood how synthetic, biosynthetic, free base, salt, isomer and amorphous forms are distinguished from derivatives thereof since these recited forms are derivatives of CBD and THC.  It is not clear whether the narrower claim language is merely exemplary and therefore not required, or if this narrower language is a required feature of the claim.  
For the purpose of examination, the terms “biosynthetic forms thereof” and “derivatives thereof” are interpreted as not further limiting the claim.  
Claims 33-39, 41-45, 47-50 and 52-55 are rejected as being dependent on claim 32.
-Claim 34 recites the limitation "the formulation" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
-Claims 36-38 are indefinite because the recitation of the different forms is unclear.  For example, it is not understood how a biosynthetic form is distinguished from a synthetic form since a biosynthetic form is a synthetic form.  It is not understood how synthetic, biosynthetic, free base, salt, isomer, amorphous forms, and the other forms are distinguished from derivatives thereof since these recited forms are derivatives of CBD and THC.  It is not understood how an isomer is distinguished from a stereoisomer since a stereoisomer is a form of an isomer.  
Additionally, it is not understood how the compound THC or CBD can be “solid solution thereof,” “solid solutions,” “powders thereof,” or “coated forms thereof,” since claim 32, from which they depend recite the composition as comprising 1-99% of a solvent.  And it is not understood how a “solution thereof” is differentiated from a “liquid form thereof,” or how a “solid solution thereof” is differentiated from a “solid solution thereof” or a “solution thereof.”.  
It is not clear whether the narrower claim language is merely exemplary and therefore not required, or if this narrower language is a required feature of the claim.  
For the purpose of examination, the narrower recitations of the broader limitations are interpreted as not further limiting the claims.  -Claim 38 is indefinite because the metes and bounds of the claim are unclear.  Claim 32, from which claim 38 depends recites at least one active agent selected from CBD, THC and combinations thereof.  Since THC and CBD are already recited as active agents, it is not understood why claim 38 recites “one or more active agent selected from the group consisting of THC, CBD; is this additional THC and CBD from that recited in claim 32?  Also, it is not understood if the forms recited are referencing, THC or CBD or both THC or CBD.
For the purpose of examination, the CBD and THC in claim 38 is interpreted as the active agent recited in claim 32 and the forms thereof are interpreted as referring to both CBD and THC.  
-Claim 39 is indefinite because the metes and bounds of the claim are unclear.  It is not understood how a transdermal film forming gel is differentiated from a transdermal gel formulation.  It is not understood how a transdermal drug-in-adhesive matrix formulation is differentiated from a transdermal adhesive matrix formulation.  It is not clear whether the narrower claim language is merely exemplary and therefore not required, or if this narrower language is a required feature of the claim.  
Additionally, it is not understood how a transdermal film can be in a spray formulation.
For the purpose of examination, the narrower recitations of the broader limitations are interpreted as not further limiting the claims.  The recitation of the spray formulation is interpreted as not further limiting the claim.
-Claim 40 is indefinite because the metes and bounds of the claim are unclear.  It is not understood how a topical film forming gel formulation is differentiated from a topical gel formulation.  It is not clear whether the narrower claim language is merely exemplary and therefore not required, or if this narrower language is a required feature of the claim.  
Additionally, it is not understood how a topical film can be in a spray formulation.
For the purpose of examination, the narrower recitation of the broader limitation is interpreted as not further limiting the claims.  
-Claims 41-42 are indefinite because the metes and bounds of the claim are unclear.  Claim 32, from which claims 41-42 depend, recite “solvents” and “surfactants”.  It is not understood if the “solvents” and “surfactants” recited in claims 41-42 are in addition to or the same as the “solvent” and “surfactant” recited in claim 32.  It is additionally not understood if the “ingredients” recited in claims 41-42 are types of “permeation enhancers” or “adhesive and/or polymers” recited in claim 32 as optional ingredients or if they are additional ingredients.     
For the purpose of examination, the recitation of solvents and surfactants in claims 41-42 is interpreted as not further limiting the claim.  The recitation of the additional ingredients is interpreted as in addition to the solvent, surfactant, permeation enhancer, adhesive and/or polymer recited in instant claim 32.  
-Regarding claims 47-48, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of examination, the limitations following the phrase “such as” are interpreted as not further limiting the claim.  
-Claims 49-50 are indefinite because the metes and bounds of the claims are unclear.  These claims recite dosages administrations ranges that overlap and encompass one another.  For example, the claims recite “one daily” and “once in 1-24 hours,” and it is not understood how these terms are differentiated and/or related.  The claims recite “once in a 8 to about 13 days, once in two weeks,” and it is not understood how these terms are differentiated since 13 days encompasses two weeks.
-Claim 52 recites the limitation "said of  tetrahydrocannabinol. . .and combinations thereof is produced by synthetic route.”  There is insufficient antecedent basis for this limitation in the claim because claim 52 recites forms that were not previously recited in claim 32, from which claim 52 depends.
-Claims 52 is indefinite because the recitation of the different forms is unclear.  For example, it is not understood how a biosynthetic form is distinguished from a synthetic form since a biosynthetic form is a synthetic form.  It is not understood how synthetic, biosynthetic, free base, salt, isomer, amorphous forms, and the other forms are distinguished from derivatives thereof since these forms are derivatives of CBD and THC.  It is not understood how an isomer is distinguished from a stereoisomer since a stereoisomer is a form of an isomer.  It is not clear whether the narrower claim language is merely exemplary and therefore not required, or if this narrower language is a required feature of the claim.  
Additionally, it is not understood how the compound THC or CBD can be the different recited forms “and combinations thereof is produced by a synthetic route,” since one of the forms recited is “naturally occurring forms thereof.”
  For the purpose of examination, the narrower recitation of the broader limitation is interpreted as not further limiting the claims.  Additionally, claim 52 is interpreted as a product by process claim.  Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference.  See MPEP 2113.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36-38 and 52 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 36, which depends from claim 32, recites THC selected from all the forms recited in claim 32 plus an additional seventeen forms, which broadens the scope of the claim.
Claim 37, which depends from claim 32, recites CBD selected from all the forms recited in claim 32 plus an additional seventeen forms, which broadens the scope of the claim.
For the purposes of examination, the additional seventeen recited forms are interpreted as not further limiting the claims.  
Claim 38, which depends from claim 32, recites CBD and THC selected from all the forms recited in claim 32 plus an additional ten forms, which broadens the scope of the claim.
For the purposes of examination, the additional ten recited forms are interpreted as not further limiting the claims.  
Claim 52, which depends from claim 32, recites CBD and THC selected from all the forms recited in claim 32 plus an additional eleven forms, which broadens the scope of the claim.
For the purposes of examination, the additional eleven recited forms are interpreted as not further limiting the claims.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note: Due to indefiniteness and improper dependency, claims 32-39, 41-45, 47-50, and 52-55 are interpreted as discussed in the above 112(b) and 112(d) rejections above.

Claims 32-39, 41-45, 47-50, and 52-53 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 10,709,748 to Witowski (published 07/14/2020, IDS of 06/01/2022).  
Witowski ‘748 teaches a cannabinoid composition comprising 0.1-20% of a cannabinoid, 5-50% surfactant, 10-70% cosolvent, and 16-60% water (Col. 15, claim 1).  These compositions provide water-soluble cannabinoid formulations that have increased bioavailability in a dosage amount effective to treat a subject’s symptoms (Col. 2, lines 20-23, Col. 5, lines 45-49).  
	Exemplified are compositions wherein CBD is the cannabinoid (Col. 10, line 60-Col. 13, line 14).  Exemplified are compositions comprising THC and CBD (Col. 13, lines 15-67).  Exemplified are transdermal formulations (Cols. 11-13, Examples 1-6).  Exemplified is a Reservoir Patch, wherein the reservoir patch system comprises a backing, a drug reservoir, a rate-controlling membrane, a hot seal, an adhesive layer and a release layer which are further comprised of polymers (Cols. 12-13, Examples 5 and 6, Fig. 4B)
	Permeation enhancers such as oleic acid, propylene glycol and others are taught as surfactants and co-solvents (Col. 15, claims 5-6).  
While Witowski ‘748 does not explicitly teach blood serum levels of CBD and or THC it is reasonable to assume that the composition comprising CBD, THC or combinations thereof of Witowski ‘748 would have the same properties since they are administered in the same amounts as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Claims 52-53 are interpreted as product-by-process claims.  Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference.  See MPEP 2113.  As such, the CBD and THB taught by Witowski ‘748 meet the limitations of these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness and improper dependency, claims 32-39, 41-45, 47-50, and 52-55 are interpreted as discussed in the above 112(b) and 112(d) rejections above.


Claims 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,709,748 to Witowski (published 07/14/2020, IDS of 06/01/2022) as applied to claims 32-39, 41-45, 47-50, 52-53 above, and further in view of US 2016/0256411 to Aung-Din (published 2016, IDS of 06/01/2022).	 
Witowski ‘748 is applied as discussed in the above 35 USC 102 rejection.
While Witowski ‘748 teaches a composition comprising CBD and/or THC, a solvent and a surfactant, it differs from that of the instantly claimed invention in that it does not teach a dopamine agonist.   
Aung ‘411 teaches a method of treating a disease state by administering about 0.75-5% cannabinoid (pg. 29, claim 1, pg. 30, claim 22).  
	The cannabinoid drug mixture concentrate includes from about 0-3% THC, 0-1% tetrahydrocannabinolic acid, 20-50% CBD, 0-1% cannabidiolic acid, 0-1% cannabinol (pg. 30, claim 21). 
	Treating Parkinson’s Disease by additionally administering dopamine agonists such as apomorphine is taught (paragraphs 113, 118).  Bromocriptine, pergolide, pramipexole, cabergoline, ropinirole are taught as additional dopamine agonists (paragraph 130).   
Transdermal administration is taught (pg. 29, claim 6).   
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the apomorphine of  Aung ‘411 to the formulation of Witowski ‘748, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to add the apomorphine to the composition of Witowski ‘748, with a reasonable expectation of success, because Witowski ‘748 and Aung ‘411 are both directed to transdermal formulations of CBD and/or THC  and Aung ‘411 teaches the addition of apomorphine to CBD and/or THC formulations as a means of treating Parkinson’s Disease.

	Note: While claim 55 has been rejected using the combination above, the below rejection is being applied to specifically addresses the species election of “levodopa” as the additional active agent.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,709,748 to Witowski (published 07/14/2020, IDS of 06/01/2022) and US 2016/0256411 to Aung-Din (published 2016, IDS of 06/01/2022), as applied to claims 32-39, 41-45, 47-50, 52-55 above, and further in view of US 2013/0210786 to Howson (published 2013, PTO-892).	 
Witowski ‘748 and Aung ‘411 are applied as discussed in the above 35 USC 102 and 103 rejections.  
	While Witowski ‘748 and Aung ‘411 teach a composition comprising CBD and/or THC, a solvent, a surfactant, and apomorphine, it differs from that of the instantly claimed invention in that it does not teach levodopa
	Howson ‘786 teaches the treatment of L-DOPA, dopamine agonist disorders such as Parkinson’s disease (abstract).  
	Levodopa and apomorphine are taught as interchangeable n-NOS inhibitors for the treatment of these disorders (paragraph 55, pg. 11—claim 9).  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention, to substitute the apomorphine of Witowski ‘748 and Aung ‘411 with the levodopa taught by Howson ‘786, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute apomorphine with levodopa, with a reasonable expectation of success, because Howson ‘786 teaches apomorphine and levodopa as interchangeable n-NOS inhibitors for the treatment of L-dopa and dopamine agonist disorders such as Parkinson’s disease, and substituting equivalents (the n-NOS inhibitors levodopa and apomorphine) known for the same purpose (treating dopamine diseases such as Parkinson’s disease) is prima facie obvious, see MPEP 2144.06. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32-39, 41-45, 47-50 and 52-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/069,181 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘181 claims a pharmaceutical composition comprising cannabidiol in different forms for transdermal delivery.  The cannabidiol is claimed as comprising 0.01-95% of the composition.  Solvents, surfactants, penetration enhancers, polymers and more are claimed as comprising 0.01-95% of the composition.  Transdermal patches are claimed.  Dosage regimens are claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32-39, 41-45, 47-50 and 52-54 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-21 of copending Application No. 17/725,593 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘593 claims a pharmaceutical composition comprising 0.5-70% of THC, CBD and/or diclofenac for transdermal delivery.  Different THC and CBD forms are claimed.  Solvents, surfactants, penetration enhancers, and polymers are claimed as comprising 0.5-98% of the composition.  Transdermal patches are claimed. Dosage regimens are claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32-39, 41-45, 47-50 and 52-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/227,591 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘591 claims a transdermal and/or topical composition comprising 0.1-20% of CBD, 35-99% of an adhesive and/or polymer, optionally 0.1-30% of a penetration enhancer, and optionally 0.1-40% of a gelling agent.  Surfactants are claimed. Dosing regimens are claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32-39, 41-45, 47-50, 52-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/401,598 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘598 claims a pharmaceutical composition comprising 0.1-80% of an active agent selected from THC, CBD, or nabilone in different forms.  Transdermal patches are claimed.  Solvents, polymers, penetration enhancers and surfactants are claimed as comprising 0.1-99.5% of the composition. Dosing regimens are claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32-39, 41-45, 47-50, and 52-54 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/235,314 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘314 claims a transdermal composition comprising 0.1-20% CBD in different forms, 0.1-20% THC in different forms, 10-50% solvent, 10-50% surfactant, optionally 10-50% permeation enhancers, optionally 5-20% adhesive and/or polymer. Dosing regimens are claimed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32-39, 41-45, 47-50 and 52-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/540,475 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘475 claims a pharmaceutical composition comprising 3-15% of CBD in different forms, 3-15% of THC in different forms, 0-97% of a solvent, 0-97% of a surfactant, optionally, 0-97% of a permeation enhancers, and optionally 0-97% of an adhesive and/or polymer.  Transdermal patches are claimed.  Dosing regimens are claimed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32-39, 41-45, 47-50, and 52-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-26 of copending Application No. 17/065851 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘851 claims a pharmaceutical composition comprising about 9-12% CBD, optionally 30-99% solvent, optionally 1-20% penetration enhancer for transdermal delivery.  Polymers are claimed as comprising 0.01-95% of the composition.  Transdermal patches are claimed.  Dosing regimens are claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/L.Q.W./Examiner, Art Unit 1622     

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622